Valvo v State of New York (2019 NY Slip Op 06955)





Valvo v State of New York


2019 NY Slip Op 06955


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


922 CA 19-00186

[*1]PHILIP J. VALVO, CLAIMANT-RESPONDENT,
vSTATE OF NEW YORK, DEFENDANT-APPELLANT. (CLAIM NO. 118356.) 


GOLDBERG SEGALLA LLP, BUFFALO (PAUL D. MCCORMICK OF COUNSEL), FOR DEFENDANT-APPELLANT. 
 

	Appeal from a judgment of the Court of Claims (J. David Sampson, J.), dated April 11, 2018. The judgment, among other things, adjudged that defendant violated Labor Law § 240 (1) and that the violation was the proximate cause of plaintiff's injuries. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 5, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court